White, J.
This case was decided in the court of common pleas upon a demurrer to the answer; and the only aspect, necessary to be noticed, in which it differs from the preceding case of Brobst et :al. v. Skillen et al., consists in the fact that, in this ease, the defendant Underwood, the principal in the bond, took the notes and mortgage in his own name as sheriff; and during his term of office, and before the last note became due, surrendered it to the maker for a sum less than its face, and released the mortgage given to secure the same. The fact that the sheriff chose to take the securities in his own name, does not alter his liability from what it would have been if he had taken them in the names of the parties to whom they belonged. He received the securities officially, for the parties, in lieu of their interests in the land, of which they had been divested ; and the same as he received the money paid in hand. His ■conversion of the note to his own use was a breach of his bond; .and 'the plaintiffs are, upon the principles on which Brobst et al. v. Skillen et al. was decided, entitled to recover from him and his sureties the value of their interest in the security converted.
The judgment of the district court and of the court of common pleas will be reversed, the demurrer to the answer sustained, and ábe cause remanded to the common pleas for further proceedings.
Scott, C. J., and Dat, Welch, and Brinkerhoee, JJ., concurred.